Title: To James Madison from James Monroe, [29 September] 1812
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle—Tuesday [29 September 1812]
I set out today, but being forc’d thro Caroline by some private concerns with the family of my late sister, shall not be able to reach Washington till the last of the week. I shall hurry on as fast as possible.
The enclosed from Mr Crawford, it is proper that you should see. In its relation to two gentlemen, of real virtue (in my judgment) however they may stand with the public, or fit they may be in all respects for their stations, it is necessary to know, what is thought & said of them however painful. I think in relation to a circumstance alluded to as to one, there is an error. But as you only will see it, no injury can result to him or either, of them. I bring Mrs Monroe, who has sufficiently recoverd to undertake the journey. Your friend
Jas Monroe
